PER CURIAM.
The plaintiff was injured through leaving a place of safety upon the car and taking a position of danger upon the step. *336To charge the defendant with liability for an accident due to the plaintiff having been pushed from the step by reason of the crowded condition of the car, notice to the servants in charge of the car that plaintiff was about to alight was essential, since, without notice, there was no duty to assume his presence in this place of danger and to protect him from the crowd. The proof of notice was wholly insufficient, for the plaintiff himself did not know whether, when he nodded in the conductor’s direction, he actually had attracted the latter’s attention, and there was, therefore, a failure of proof which called for a nonsuit.
Judgment affirmed, with costs.